 Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 1 of 61 PageID #:534




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ZACHARY CHERNIK, individually and            )
on behalf of a class of similarly situated   ) Case No. 1:18-cv-04347
individuals,                                 )
                                             ) Honorable Virginia M. Kendall
                                             )
              PLAINTIFF,                     )
                                             )
v.                                           ) DEMAND FOR JURY TRIAL
                                             )
CHAMPION PETFOODS USA, INC.                  )
and CHAMPION PETFOODS LP,                    )
                                             )
                                             )
              DEFENDANTS.                    )
                      .                      )

                SECOND AMENDED CLASS ACTION COMPLAINT
       Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 2 of 61 PageID #:535




                                                     TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

JURISDICTION AND VENUE ......................................................................................................2

PARTIES .........................................................................................................................................2

           A.         Plaintiff ....................................................................................................................2

           B.         Defendants ...............................................................................................................6

FACTUAL ALLEGATIONS ..........................................................................................................7

I.         MISLEADING PACKAGING CLAIMS RESULTED IN PREMIUM PRICES
           AND INCREASED SALES ................................................................................................7

II.        MISLEADING PACKAGING CLAIMS ..........................................................................11

           A.         “Delivering Ingredients Naturally” ........................................................................11

           B.         Biologically Appropriate™ ...................................................................................11

           C.         “Fresh Regional Ingredients” .................................................................................13

           D.         Defendants’ Omissions ..........................................................................................13

III.       WHY PACKAGING CLAIMS AND OMISSIONS WERE MISLEADING ...................14

           A.         Heavy Metals .........................................................................................................14

                      1.         Presence of Heavy Metals ..........................................................................15

                      2.         Inadequate Testing of Heavy Metals .........................................................19

           B.         Non-Fresh Ingredients ...........................................................................................20

           C.         Non-Regional Ingredients ......................................................................................23

           D.         BPA ........................................................................................................................24

           E.         Pentobarbital—Red Meat Diets .............................................................................26

                      1.         Pentobarbital Was a Well-Known Risk .....................................................26

                      2.         Failure to Monitor ......................................................................................27

                      3.         Material Risk of Pentobarbital Ignored for Years......................................29
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 3 of 61 PageID #:536




                      4.          Failure to Disclose or Recall Adulterated Red Meat Diets ........................29

                      5.          Undisclosed Pentobarbital Risk Was Misleading ......................................31

IV.        MISLEADING PACKAGING CLAIMS AND OMISSIONS MISLED AND
           DECEIVED CUSTOMERS ..............................................................................................32

V.         DEFENDANTS’ MISLEADING PACKAGING CLAIMS AND RELATED
           OMISSIONS VIOLATED ILLINOIS LAWS...................................................................33

VI.        CONSUMER RELIANCE WAS REASONABLE AND FORESEEABLE .....................34

VII.       DEFENDANTS’ KNOWLEDGE OF THE MISREPRESENTATIONS AND
           THEIR MATERIALITY ...................................................................................................35

VIII.      DEFENDANTS ACTED NEGLIGENTLY AND/OR INTENTIONALLY TO
           MISLEAD CONSUMERS ................................................................................................36

CLASS ACTION ALLEGATIONS ..............................................................................................36

CLAIMS FOR RELIEF .................................................................................................................41

COUNT I - Fraud against Defendants on Behalf of the Class ......................................................41

COUNT II - Violations of Illinois Consumer Fraud and Deceptive Business Practices
    Act, 815 Ill. Comp. Stat. 505/1, et seq., Against Defendants on Behalf of the Class ........43

COUNT III - Unjust Enrichment Against Defendants Individually and on Behalf of the
    Class ...................................................................................................................................46

PRAYER FOR RELIEF ................................................................................................................47

JURY DEMAND ...........................................................................................................................48

Exhibit 1 .........................................................................................................................................51

Exhibit 2 .........................................................................................................................................57




                                                                         2
    Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 4 of 61 PageID #:537




                                       INTRODUCTION

       1.      Plaintiff Zachary Chernik (“Plaintiff”), individually and on behalf of all others

similarly situated, by and through his undersigned attorneys, brings this Second Amended Class

Action Complaint against Defendants Champion Petfoods USA, Inc. (“Defendant Champion

USA”) and Champion Petfoods LP (“Defendant Champion Canada”) (together, “Defendants”), for

their improper marketing practices, involving misleading packaging claims and misleading

omissions, concerning the quality and characteristics of their cat food diets and the ingredients

used to make them. Plaintiff alleges the following based upon personal knowledge as well as

investigation by his counsel and discovery and as to all other matters, upon information and belief.

       2.      Defendants intentionally labeled their cat food to include packaging claims that

targeted consumers who were willing to pay premium prices based on Defendants’ representations

and warranties that their cat food contained fresh, local, or regionally sourced ingredients. Among

other things, these misleading packaging claims included the following:

               (a)     “Biologically Appropriate™”;

               (b)     “Fresh Regional Ingredients”; and

               (c)     “Delivering Nutrients Naturally.”

       3.      From at least 2014 through the present, Defendants’ cat food packaging included

all of the above misleading packaging claims. However, these claims were misleading and

fraudulently omitted that Defendants’ cat foods contained and/or had a material risk of containing

undisclosed and non-conforming ingredients and contaminants, such as heavy metals, a material

amount of non-fresh ingredients, a material amount of non-regional ingredients, Bisphenol A

(“BPA”), and pentobarbital.
    Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 5 of 61 PageID #:538




       4.      As a result, Defendants’ misleading packaging claims and failure to warn injured

reasonable consumers, such as Plaintiffs, who reasonably relied upon the misleading packaging

claims when purchasing Defendants’ cat food at premium prices.

                                 JURISDICTION AND VENUE

       5.      This Court has original jurisdiction over all causes of action asserted herein under

the Class Action Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds

the sum or value of $5,000,000 exclusive of interest and costs and more than two-thirds of the

Class resides in states other than the states in which Defendants are citizens and in which this case

is filed, and therefore any exemptions to jurisdiction under 28 U.S.C. §1332(d) do not apply.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §1391, because Plaintiff resides

and suffered injury as a result of Defendants’ acts in this District, many of the acts and transactions

giving rise to this action occurred in this District, Defendants conduct substantial business in this

District, Defendants have intentionally availed themselves of the laws and markets of this District,

and Defendants are subject to personal jurisdiction in this District.

                                              PARTIES

       A.      Plaintiff

       7.      Plaintiff is, and at all times relevant hereto has been, a citizen of the state of Illinois.

Plaintiff purchased Orijen and Acana Dog Food (“Contaminated Cat Food”) for his cats, Addicus,

a Persian who died in June 2008, and Ashes, a 9-year-old domestic shorthair: Orijen Six Fish Dry

Cat Food, Orijen Regional Red, Acana Pacifica, and Acana Wild Prairie. Plaintiff purchased a 15-

pound bag of the Contaminated Cat Food approximately every 10-12 weeks beginning in 2006

until approximately October 2016. Plaintiff generally bought the Contaminated Cat Food at his

local Pet Food Experts, Zeus and Company Pet Supplies, Inc., and Woodstock Feed and Seed.

Prior to purchasing the Contaminated Cat Food, Plaintiff saw the nutritional claims on the


                                                   2
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 6 of 61 PageID #:539




packaging, which he relied on when deciding whether to purchase the Contaminated Cat Food.

During that time, based on the false and misleading claims, representations, advertisements and

other marketing by Defendants, Plaintiff was unaware that the Contaminated Cat Food contained

and/or had a risk of containing the disclosed levels of Heavy Metals, pentobarbital, toxins, BPA,

non-regional and non-fresh ingredients, and/or unnatural or other ingredients that do not conform

to the labels, packaging, advertising, and statements and would not have purchased the food if that

had been fully disclosed.1

          8.      As the result of Defendants’ negligent, reckless, and/or knowingly deceptive

conduct as alleged herein, Plaintiff was injured when he paid a purchase price or a price premium

for the Contaminated Cat Food that did not deliver what was promised. He paid the premium price

on the assumption that the labeling of the Contaminated Cat Food was accurate and that it was

healthy, nutritious, superior quality, natural, and/or unadulterated, and made with fresh and

regional ingredients that were never outsourced. Plaintiff would not have paid this money had he

known that the Contaminated Cat Food contained and/or had risk of inclusion of levels of the

Heavy Metals, toxins, BPA, non-regional and non-fresh ingredients, and/or unnatural or other

ingredients that do not conform to the labels, packaging, advertising, and statements. Plaintiff was

further injured when he paid a premium for the Contaminated Cat Food that have no or de minimis

value based on the presence of the alleged Heavy Metals, toxins, BPA, and/or unnatural or other

ingredients that do not conform to the labels, packaging, advertising, and statements. Damages

can be calculated through expert testimony at trial. Further, should Plaintiff encounter the

Contaminated Cat Food in the future, he could not rely on the truthfulness of the packaging, absent

corrective changes to the packaging and advertising of the Contaminated Cat Food.


1
    Hereafter, “Heavy Metals” shall refer to arsenic, cadmium, lead, and mercury.


                                                      3
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 7 of 61 PageID #:540




          9.      As the result of Defendants’ negligent, reckless, and/or knowingly deceptive

conduct as alleged herein, Plaintiff was injured when he paid the purchase price or a price premium

for the Contaminated Cat Food that did not deliver what was promised. He paid the premium price

on the assumption that the labeling of the Contaminated Cat Food was accurate and that it was

healthy, nutritious, superior quality, natural, and/or unadulterated, and made with fresh and

regional ingredients that were never outsourced. Plaintiff would not have paid this money had he

known that the Contaminated Cat Food contained and/or had risk of inclusion of Heavy Metals,

pentobarbital, toxins, BPA, non-regional and non-fresh ingredients, and/or unnatural or other

ingredients that do not conform to the labels, packaging, advertising, and statements. Plaintiff was

further injured because the Contaminated Cat Food have no or de minimis value based on the

presence of the alleged Heavy Metals, pentobarbital, toxins, BPA, and/or unnatural or other

ingredients that do not conform to the labels, packaging, advertising, and statements. Damages

can be calculated through expert testimony at trial. Further, should Plaintiff encounter the

Contaminated Cat Food in the future, he could not rely on the truthfulness of the packaging, absent

corrective changes to the packaging and advertising of the Contaminated Cat Food.

          10.     Prior to purchase, Plaintiff saw and relied upon Defendants’ packaging when

making his decision to buy Defendants’ Contaminated Cat Food.

          11.     Defendants’ Contaminated Cat Food packaging and labeling included the following

packaging claims, among others:

                  (a)     “Delivering Nutrients Naturally”;

                  (b)     Biologically Appropriate™; and

                  (c)     “Fresh Regional Ingredients.”2


2
    Hereafter collectively referred to as “Misleading Packaging Claims.”


                                                      4
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 8 of 61 PageID #:541




       12.    Plaintiff was deceived by Defendants’ misleading packaging claims and omissions

because Defendants’ Contaminated Cat Food contained and/or had a material risk of containing

non-conforming ingredients and contaminants, such as:

              (a)     Heavy Metals;

              (b)     a material amount of non-fresh ingredients;

              (c)     numerous and undisclosed non-regional ingredients;

              (d)     BPA; and/or

              (e)     pentobarbital.

       13.    Plaintiff, like other reasonable consumers, reasonably relied on Defendants’

Misleading Packaging Claims when deciding to pay premium prices for the Contaminated Cat

Food. Plaintiff and the consumers had no reason to know or believe that these claims were

misleading and utilized by Defendants to increase sales of products that charged a substantial

premium.

       14.    In addition to the Misleading Packaging Claims, Defendants’ packaging was also

misleading because it failed to disclose the fact that Defendants’ Contaminated Cat Food had a

material risk and/or contained: Heavy Metals; a material amount of non-fresh ingredients; a

material amount of non-regional ingredients; BPA; and/or pentobarbital. Defendants intentionally

omitted these contaminants and ingredients in order to induce and mislead reasonable consumers,

such as Plaintiff, to purchase Defendants’ Contaminated Cat Food at premium prices.

       15.    As the result of Defendants’ wrongful conduct, as alleged herein, Defendants

injured Plaintiff when Plaintiff was misled to pay premium prices for Defendants’ misleadingly

packaged Contaminated Cat Food because the Contaminated Cat Food did not deliver what was

promised. Plaintiff would not have purchased the Contaminated Cat Food, or paid the premium




                                               5
    Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 9 of 61 PageID #:542




prices, if they had not been deceived by Defendants’ Misleading Packaging Claims and misleading

omissions.

       16.     Plaintiff and the Class Members would not have purchased Defendants’

Contaminated Cat Food at all, let alone at Defendants’ premium prices, had Defendants not used

these Misleading Packaging Claims or had Defendants properly disclosed the risk and inclusion

of contaminants and ingredients that did not conform to the packaging.

       17.     Plaintiff and the members of the proposed Class will continue to purchase the

Contaminated Cat Food, and when they encounter Defendants’ Contaminated Cat Food in the

future, they will not be able to rely on the truthfulness of the packaging unless Defendants correct

their Misleading Packaging Claims and misleading omissions.

        B.     Defendants

       18.     Defendant Champion USA is incorporated in Delaware. Its headquarters and

principal place of business, as of March 2016, is located at 12871 Bowling Green Road, Auburn,

Kentucky 42206. Since that time, all Contaminated Cat Food sold in the United States is

manufactured, sourced, and sold by Champion USA.

       19.     Defendant Champion Canada is a Canadian limited partnership with its

headquarters and principal place of business located at 11403-186 St NW, Edmonton, Alberta T5S

2W6. Defendant Champion Canada wholly owns, operates, and/or controls Defendant Champion

USA.    Prior to March 2016, all Contaminated Cat Food sold in the United States was

manufactured, sourced, and sold by Champion Canada.

       20.     Defendants formulate, develop, manufacture, label, distribute, market, advertise,

and sell the Contaminated Cat Food throughout the United States, including in this District, during

the Class Period (as defined herein).

       21.     The packaging for the Contaminated Cat Food, relied upon by Plaintiff, was

prepared, reviewed, and/or approved by Defendants and their agents, and was disseminated by

                                                 6
     Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 10 of 61 PageID #:543




Defendants and their agents through the packaging and labeling of the Contaminated Cat Food that

contained the misrepresentations alleged herein.

        22.    Defendants intended for consumers, such as Plaintiff, to rely on the statements on

the packaging and labeling when deciding to purchase the Contaminated Cat Food. As a result of

Defendants’ misrepresentations, reasonable consumers, including the Plaintiff and the Class, were

misled into purchasing the Contaminated Cat Food at premium prices.

        23.    Defendants own, manufacture, and distribute the Contaminated Cat Food and

ingredients. Based on this, Defendants knew there were material omissions concerning the true

quality and nature of the Contaminated Cat Food and/or authorized the unlawful, fraudulent, and

deceptive use of their Misleading Packaging Claims and omissions.

        24.    Defendants were responsible for sourcing ingredients, manufacturing the products,

and conducting all relevant quality assurance protocols, including conducting sufficient Heavy

Metal, BPA, and pentobarbital testing, for the Contaminated Cat Food and ingredients.

        25.    Defendants knew or should have known that there were material omissions from

the Contaminated Cat Food packaging and its ingredients. Defendants also knew or should have

known that the Contaminated Cat Food and its ingredients were deceptive because it did not

conform to their Misleading Packaging Claims.

                                 FACTUAL ALLEGATIONS

I.       MISLEADING PACKAGING CLAIMS RESULTED IN PREMIUM PRICES
         AND INCREASED SALES

        26.    Defendants believed that some consumers perceive their cats as members of the

family. Defendants referred to these consumers as “Pet Lovers” and targeted Pet Lovers as

potential consumers for their cat food.




                                                   7
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 11 of 61 PageID #:544




       27.     Defendants believed that consumers, including Pet Lovers, would be willing to pay

a price premium for cat food products that advertised, represented, and used fresh, locally or

regionally sourced meat and fish ingredients.

       28.     Before launching Orijen dog and cat food, Defendants developed packaging claims

and labels that aligned with their belief that consumers were willing to pay a price premium for

pet food that used fresh, locally or regionally sourced ingredients. Defendants designed their new

packaging claims to target and appeal to such consumers.

       29.     Defendants’ packaging claims for their Orijen brand included the representation

that Orijen was a Biologically Appropriate™ cat food. Biologically Appropriate™ was a marketing

concept that Defendants intended to represent that Orijen diets contained large amounts of fresh

meat and fish ingredients, which Defendants advertised were purchased from local or regional

farmers, ranchers, and fisheries.

       30.     After Orijen’s launch, Defendants saw that they could sell their Orijen products,

including the Contaminated Cat Food, at premium prices because they represented that it was

premium cat food that used fresh, locally or regionally sourced ingredients. Defendants eventually

conformed Acana’s packaging claims to be substantially similar to those advertised on Orijen.

       31.     Defendants expanded their packaging claims and began representing that their

Contaminated Cat Food was Biologically Appropriate™ and was made from Fresh Regional

Ingredients. Biologically Appropriate™ is a trademarked, objective advertising concept that

Defendants intended to communicate to consumers that they designed their Contaminated Cat

Food to mirror a cat’s natural diet.

       32.     Through their Biologically Appropriate™ packaging claim, Defendants promised

and represented to consumers that the Contaminated Cat Food contained large amounts of natural

and nutritious meat and fish ingredients.

                                                8
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 12 of 61 PageID #:545




       33.     Defendants’ packaging claim of “Fresh Regional Ingredients” promised and

represented to consumers that Defendants used a material amount of fresh ingredients, that they

sourced locally or regionally, in the Contaminated Cat Food.

       34.     Defendants charged consumers premium prices for the Contaminated Cat Food

based on Defendants’ Misleading Packaging Claims and misleading omissions.

       35.     Defendants admitted that their BAFRINO packaging claims (their abbreviation for

Biologically Appropriate™, Fresh, Regional and Never Outsourced) were the driving force that

increased the sale of the Contaminated Cat Food and secured their status as a leader and innovator

in the premium pet food market.

       36.     The official websites for Acana and Orijen display the Contaminated Cat Food,

descriptions, and full list of ingredients for the Contaminated Cat Food and includes the following

promises:




                                                9
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 13 of 61 PageID #:546




       37.   Photographs of the following Contaminated Cat Food packaging can be found in

Exhibit 1:

             (a)   Acana Regionals Appalachian Ranch with Red Meats and Freshwater

                   Catfish Dry Cat Food;

             (b)   Acana Regionals Grasslands with Lamb, Trout, and Game Bird Dry Cat

                   Food;

             (c)   Acana Regionals Meadowland with Poultry, Freshwater Fish, and Eggs Dry

                   Cat Food;

             (d)   Acana Regionals Pacifica with Herring, Pilchard, Flounder, Hake, and

                   Rockfish Dry Cat Food;

             (e)   Acana Regionals Wild Atlantic New England Fish and Fresh Greens Dry

                   Cat Food;

             (f)   Orijen Cat and Kitten Dry Cat Food;

             (g)   Orijen Regional Red Angus Beef, Wild Boar, Goat, Lamb, Pork, Mackerel

                   Dry Cat Food;

             (h)   Orijen Six Fish New England Mackerel, Herring, Flounder, Redfish,

                   Monkfish, Silver Hake Dry Cat Food;

             (i)   Orijen Tundra Boer Goat, Wild Boar, Venison, Arctic Char, Free-Run

                   Duck, and Mutton; and

             (j)   Orijen Fit and Trim Fresh Free-run Chicken and Turkey, Nest-Laid Eggs,

                   and Wild-Caught Fish.




                                            10
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 14 of 61 PageID #:547




II.      MISLEADING PACKAGING CLAIMS

         A.    “Delivering Ingredients Naturally”

         38.   The following images are some representative examples of Defendants’

“Delivering Nutrients Naturally” Misleading Packaging Claim with regard to the Contaminated

Cat Food:




         B.    Biologically Appropriate™

         39.   The following images are some representative examples of Defendants’

Biologically Appropriate™ Misleading Packaging Claim with regard to the Contaminated Cat

Food respectively:




                                            11
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 15 of 61 PageID #:548




                                     12
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 16 of 61 PageID #:549




       C.      “Fresh Regional Ingredients”

       40.     The following images are some examples of Defendants’ “Fresh Regional

Ingredients” Misleading Packaging Claim with regard to the Contaminated Cat Food respectively:




       D.      Defendants’ Omissions

       41.     As discussed above, Defendants’ packaging also misleadingly omitted the presence

of Heavy Metals and the inclusion of a material amount of non-fresh ingredients, a material amount


                                               13
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 17 of 61 PageID #:550




of non-regional ingredients, BPA, toxins, pentobarbital, and any other chemicals in the

Contaminated Cat Food. Defendants intentionally omitted these ingredients and contaminants in

order to induce and mislead reasonable consumers to purchase Defendants’ cat food at premium

prices.

III.      WHY PACKAGING CLAIMS AND OMISSIONS WERE MISLEADING

          42.   Defendants’ Misleading Packaging Claims of “Delivering Nutrients Naturally,”

“Biologically Appropriate™”, and “Fresh Regional Ingredients,” were misleading because they did

not represent the true quality and content of the Contaminated Cat Food. In addition, while making

the Misleading Packaging Claims, the Contaminated Cat Food packaging omitted the material

information that the Contaminated Cat Food contained and/or had a material risk of containing

non-conforming ingredients.

          A.    Heavy Metals

          43.   At all times during the Class Period, Defendants knew or should have known that

the Contaminated Cat Food contained Heavy Metals and was not sufficiently tested for Heavy

Metals. During this time, Defendants omitted any reference to the presence of Heavy Metals or

the testing for Heavy Metals from the Contaminated Cat Food packaging.

          44.   Defendants knew that Heavy Metals were a contaminant that could potentially pose

health risks to cats and humans. Defendants knew or should have known that the standards for

heavy metal levels generally have become increasingly prohibitive in recent years.

          45.   Defendants knew or should have known that they owed consumers a duty of care

to prevent, or at the very least, minimize the presence of Heavy Metals in the Contaminated Cat

Food to the extent reasonably possible.




                                               14
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 18 of 61 PageID #:551




       46.     Defendants knew or should have known that they owed consumers a duty disclose

this risk of Heavy Metals in the Contaminated Cat Food consumers based on the decision to use

the Misleading Packaging Claims.

       47.     Defendants also knew consumers, like Plaintiff, cared about the testing for Heavy

Metals and potential inclusion of Heavy Metals in the Contaminated Cat Food.

       48.     Defendants knew that consumers purchased the Contaminated Cat Food based on

the reasonable expectation that Defendants’ manufactured the Contaminated Cat Food to the

highest standards, which exceeded consumer expectations as to the Contaminated Cat Food. Based

on this expectation, Defendants knew or should have known that consumers reasonably inferred

that Defendants would hold the Contaminated Cat Food to the highest standards for preventing the

inclusion of Heavy Metals and for testing for Heavy Metals.

       49.     Finally, Defendants knew or should have known that they could control the

concentration levels of Heavy Metals in the Contaminated Cat Food by properly monitoring the

ingredients’ Heavy Metals and adjusting any formulation or diet to reduce Heavy Metals.

               1.      Presence of Heavy Metals

       50.     The Contaminated Cat Food contains arsenic, which is a carcinogen and toxin.

Arsenic is a semi-metal element in the periodic table and does not degrade or disappear. It is

odorless and tasteless. Arsenic occurs in the environment as an element of the earth’s crust; it is

found in rocks, soil, water, air, plants, and animals. Arsenic is combined with other elements such

as oxygen, chlorine, and sulfur to form inorganic arsenic compounds. Historically, arsenic

compounds were used in many industries, including: (i) as a preservative in pressure-treated

lumber; (ii) as a preservative in animal hides; (iii) as an additive to lead and copper for hardening;

(iv) in glass manufacturing; (v) in pesticides; (vi) in animal agriculture; and (vii) as arsine gas to

enhance junctions in semiconductors. The United States has canceled the approvals of some of

                                                 15
    Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 19 of 61 PageID #:552




these uses, such as arsenic-based pesticides, for health and safety reasons. Some of these

cancellations were based on voluntary withdrawals by producers. For example, manufacturers of

arsenic-based wood preservatives voluntarily withdrew their products in 2003 due to safety

concerns, and the U.S. Environmental Protection Agency (“EPA”) signed the cancellation order.

In the Notice of Cancellation Order, the EPA stated that it “believes that reducing the potential

residential exposure to a known human carcinogen is desirable.”

        51.     Inorganic arsenic is highly toxic and a known cause of human cancers. The

association between inorganic arsenic and cancer is well documented. As early as 1879, high rates

of lung cancer in miners from the Kingdom of Saxony were attributed, in part, to inhaled arsenic.

By 1992, the combination of evidence from Taiwan and elsewhere was sufficient to conclude that

ingested inorganic arsenic, such as is found in contaminated drinking water and food, was likely

to increase the incidence of several internal cancers. The scientific link to skin and lung cancers

is particularly strong and longstanding, and evidence supports conclusions that arsenic may cause

liver, bladder, kidney, and colon cancers as well.

        52.     Based on the risks associated with exposure to higher levels of arsenic, both the

EPA and U.S. Food and Drug Administration (“FDA”) have set limits concerning the allowable

limit of arsenic at 10 parts per billion (“ppb”) for human consumption in apple juice (regulated by

the FDA) and drinking water (regulated by the EPA).3

        53.     The Contaminated Cat Food also contain lead, which is another carcinogen and

developmental toxin known to cause health problems. Lead is a metallic substance formerly used

as a pesticide in fruit orchards, but the use of such pesticides is now prohibited in the United States.



3
 The FDA has taken action based on consumer products exceeding this limit, including testing and sending
warning letters to the manufacturers. See, e.g., Warning Letter from FDA to Valley Processing, Inc. (June
2, 2016), https://www.fda.gov/iceci/enforcementactions/warningletters/2016/ucm506526.htm.


                                                   16
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 20 of 61 PageID #:553




          54.     Lead poisoning can occur from ingestion of food or water containing lead. Lead,

unlike many other poisons, builds up in the body over time as the person is exposed to and ingests

it, resulting in a cumulative exposure which can, over time, become toxic and seriously injurious

to health. Chronic or acute exposure to lead can lead to the development of chronic poisoning,

cancer, developmental and reproductive disorders, severe brain and kidney damage, and untimely

death.

          55.     The FDA has set standards that regulate the maximum ppb of lead permissible in

water: bottled water cannot contain more than 5 ppb of total lead or 10 ppb of total arsenic. See

21 C.F.R. §165.110(b)(4)(iii)(A) (2016).

          56.     The Contaminated Cat Food also contains mercury, a known toxin which can

damage the cardiovascular system, nervous system, kidneys, and digestive tract in cats. The

impact of the various ways humans and animals are exposed to and ingest mercury has been studied

for years. In fact, in as early as 1997, the EPA issued a report to Congress that detailed the health

risks to both humans and animals.4

          57.     Continued exposure to mercury can injure the inner surfaces of the digestive tract

and abdominal cavity, causing lesions and inflammation. Mercury has also caused lesions in the

central nervous system (spinal cord and brain), kidneys, and renal glands.5

          58.     Based on the toxicity and risks of mercury, regulations have been enacted at both

the Federal and state level.

          59.     Finally, the Contaminated Cat Food contains cadmium which has been observed to

cause anemia, liver disease, and nerve and brain damage in animals eating or drinking it.6 The


4
    https://www3.epa.gov/airtoxics/112nmerc/volume5.pdf
5
    https://wagwalking.com/condition/mercury-poisoning
6
    https://www.atsdr.cdc.gov/ToxProfiles/tp5-c1-b.pdf


                                                    17
      Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 21 of 61 PageID #:554




U.S. Department of Health and Human Services has determined that cadmium and cadmium

compounds are known human carcinogens, and the EPA has likewise determined that cadmium is

a probable human carcinogen.7 It has been specifically noted that “[k]idney and bone effects have

… been observed in laboratory animals ingesting cadmium.”8

          60.     Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals are

likely to have the most significant impact on public health” and has prioritized them in connection

with its heavy metals workgroup looking to reduce the risks associated with human consumption

of heavy metals.9

          61.     Despite the known risks of exposure to these heavy metals, Defendants have

negligently, recklessly, and knowingly sold the Contaminated Cat Food without disclosing they

contain and/or have a high risk of inclusion of arsenic, mercury, cadmium, and lead to consumers

like Plaintiff. Indeed, Defendants have publicly acknowledged that consumers “have deep feelings

and a sense of responsibility for the well-being of their dogs and cats.”10

          62.     Defendants’ Misleading Packaging Claim of Biologically Appropriate™ was also

misleading because Heavy Metals are a biologically inappropriate contaminant.

          63.     Defendants knew that excluding Heavy Metals from the Contaminated Cat Food

was desirable. Defendants knew or should have known that their “Fresh Regional Ingredients”

Misleading Packaging Claim was intended to convey to consumers that Defendants prevented the

inclusion of Heavy Metals. Defendants even aspired to the goal of having “no … heavy metals”



7
    https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15
8
    https://www.atsdr.cdc.gov/ToxProfiles/tp5-c1-b.pdf
9
  https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm (last accessed June 16,
2020).
10
  https://www.theglobeandmail.com/amp/report-on-business/small-business/canadian-powerhouse-
export-your-dog-is-eating-it/article37605774/


                                                    18
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 22 of 61 PageID #:555




in the Contaminated Cat Food specifically as a “key differentiator” for their “Fresh Regional

Ingredients” Misleading Packaging Claim. Furthermore, Defendants’ own employees believed

that the Contaminated Cat Food did not contain any Heavy Metals. If Defendants aspired and

believed that the Contaminated Cat Food contained no Heavy Metals, it was reasonable for

consumers as well.

          64.   Additionally, Defendants knew or should have been aware that a consumer would

be feeding the Contaminated Cat Food multiple times each day to his or her cat, making it the

main, if not only, source of food for the cat and leading to repeated exposure of the Heavy Metals.

                2.     Inadequate Testing of Heavy Metals

          65.   During the Class Period, Defendants knew or should have known that they failed

to adequately test for Heavy Metals in the Contaminated Cat Food and ingredients. Defendants

were on notice that their pet loving consumers were concerned about whether Defendants

sufficiently tested for the presence of Heavy Metals and that consumers reasonably expected

Defendants to adequately test for Heavy Metals in a way that would exceed the highest standards

for premium priced dog foods.

          66.   Defendants knew that failing to test for Heavy Metals would be negligent on their

part. Defendants’ internal policies called for regular Heavy Metal with regard to the Contaminated

Cat Food and its ingredients. Defendants failed to take these Heavy Metal testing policies seriously

and failed to follow their internally established Heavy Metal testing schedule.

          67.   Defendants knew that they were running blind with regard to the presence of Heavy

Metals in the Contaminated Cat Food due to Defendants’ failure to sufficiently test for Heavy

Metals.

          68.   Defendants’ Misleading Packaging Claims of Biologically Appropriate™ and

“Fresh Regional Ingredients” were misleading based on Defendants’ failure to adequately test for


                                                19
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 23 of 61 PageID #:556




Heavy Metals, which resulted in the Contaminated Cat Food containing and/or having a material

risk of containing Heavy Metals that were insufficiently monitored.

        69.        Despite Defendants’ knowledge that the Contaminated Cat Food was not

adequately tested for Heavy Metals, Defendants negligently, and/or knowingly sold the

Contaminated Cat Food without disclosing that the Contaminated Cat Food was not adequately

tested for Heavy Metals. Defendants’ omission as to the inadequate heavy metal testing on the

Contaminated Cat Food packaging was misleading and intended to induce consumers to purchase

the Contaminated Cat Food at premium prices when consumers otherwise would not have.

        B.         Non-Fresh Ingredients

        70.        At all times during the Class Period, Defendants knew or should have known that

the Contaminated Cat Food contained a material amount of non-fresh ingredients, such as regrind

ingredients, expired ingredients, frozen ingredients, and refreshed ingredients.

        71.        Defendants knew or should have known that their packaging claims were

misleading to consumers due to Defendants’ use of “regrinds.”

        72.        Defendants made regrind ingredients from already cooked dog and cat food that

had failed nutritional testing, water activity testing, product temperature testing, and/or

microbiological testing. Defendants also made regrinds from finished dog and cat food that was

too old to sell.

        73.        By using regrinds in their manufacturing process, Defendants used ingredients that

they cooked twice—first in the production that resulted in out-of-specification cat food and second

as a reused ingredient.

        74.        Defendants’ use of regrind ingredients was a widespread business practice that

occurred throughout the Class Period and for all of the Contaminated Cat Food. Defendants

routinely used regrinds as a major ingredient in the Contaminated Cat Food. Defendants did not


                                                   20
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 24 of 61 PageID #:557




disclose the use of regrinds anywhere on the Contaminated Cat Food packaging, including the

ingredient panel.

       75.     Defendants had flowcharts that tracked the various dog and cat food diets regrinds

that they used as an ingredient in each cat food diet. Defendants used dog food as a regrind

ingredient in the Contaminated Cat Food.

       76.     Defendants even used regrinds that were nutritionally deficient, nutritionally

dangerous, and contaminated with salmonella.

       77.     Defendants used millions of pounds of regrinds each year during the Class Period.

For example, Defendants’ DogStar kitchen used over 3.1 million pounds of regrinds from 2016 to

2018. In fact, Defendants’ nickname for their regrind inventory was “Regrind Mountain.”

       78.     Defendants manufactured the Contaminated Cat Food with high inclusion rates of

regrinds. For example, some production lots of Orijen contained up to 11.49% regrinds, while

Acana production lots contained up to 6.7% regrinds.

       79.     Defendants did not disclose their use of regrinds as an ingredient on the

Contaminated Cat Food ingredient panels or anywhere on the Contaminated Cat Food packaging.

       80.     As a double cooked ingredient, Defendants knew that regrinds were not fresh. In

addition, Defendants were aware that reprocessing and recooking regrinds caused the

Contaminated Cat Food to lose nutritional value and taste.

       81.     Defendants knew or should have known that their use of regrinds contradicted their

packaging claims. For instance, Defendants took active steps to try to hide their use of regrinds

during consumer, retailer, and distributor visits to their kitchens.

       82.     Consistent with Defendants’ use of non-fresh regrind ingredients, Defendants also

used expired and refreshed ingredients in the Contaminated Cat Food. Defendants’ monitoring




                                                  21
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 25 of 61 PageID #:558




and evaluation of ingredients was insufficient to prevent the use of non-fresh, expired ingredients

in the Contaminated Cat Food.

          83.   Furthermore, Defendants returned ingredients that they did not need to their

ingredient suppliers, who then froze these ingredients. When Defendants requested these

ingredients, their suppliers would then thaw and send these “refreshed” ingredients back to

Defendants. Expired and refreshed ingredients were not fresh and Defendants knew that.

          84.   Defendants also knew that frozen ingredients were frequently used in

manufacturing of its products, including in the Contaminated Cat Food. Defendants were also

aware that a reasonable consumer would not understand that the “raw” ingredients described in

their packaging referred to “frozen” ingredients. Defendants misleading omitted any definition that

explained that “raw” ingredients meant that the ingredients were frozen or previously frozen.

          85.   Despite Defendants’ knowledge that the Contaminated Cat Food contained a

material amount of non-fresh ingredients, Defendants negligently, and/or knowingly sold the

Contaminated Cat Food while misleadingly omitting that the Contaminated Cat Food contained

the non-fresh ingredients as alleged herein. Defendants’ misleading omission as to the presence

of the non-fresh ingredients, as alleged herein, from the Contaminated Cat Food packaging was

intended to induce and deceive consumers to purchase the Contaminated Cat Food at premium

prices.

          86.   Defendants knew or should have known that their use of regrind ingredients failed

to substantiate their Misleading Packaging Claims. Regrind ingredients are not fresh because

regrinds are dried, twice-cooked ingredients. Regrind ingredients are also not Biologically

Appropriate™ because regrinds are nutritionally deficient compared to fresh, Biologically

Appropriate™ ingredients.




                                                22
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 26 of 61 PageID #:559




       87.     Defendants’ Biologically Appropriate™ packaging claim was misleading because

expired ingredients are nutritionally deficient.

       88.     Defendants’ “Fresh Regional Ingredients” packaging claim was misleading based

on inclusion (or risk thereof based on Defendants’ common practices) of regrind, frozen, expired,

and refreshed ingredients in the Contaminated Cat Food. None of these ingredients are fresh.

       C.      Non-Regional Ingredients

       89.     At all times during the Class Period, Defendants knew or should have known that

their misleading packaging claims were misleading because Defendants sourced many ingredients

from non-local and non-regional ingredient suppliers, including international ingredient suppliers.

       90.     Defendants’ Misleading Packaging Claims for the Contaminated Cat Food

emphasized and represented that Defendants focused on the use of fresh, regional ingredients that

were local to their kitchens from trusted suppliers.

       91.     During the Class Period, Defendants manufactured the Contaminated Cat Food

using imported, non-regional ingredients from international and non-regional ingredient suppliers.

       92.     Defendants purchased and used the following foreign ingredients and imported the

following foreign ingredients and imported the following non-regional ingredients for the

Contaminated Cat Food: spray dried sardines from Peru, spray dried mackerels from Morocco,

herring oil and herring meal from Denmark, salmon oil from Chile, duck meal and pork meal from

the European Union, palatants and vitamins from China, turmeric from India, and large amounts

of lamb, cattle, goat, and mutton ingredients from New Zealand and Australia.

       93.     Defendants knew or should have known that sourcing ingredients from high-risk

locations, such as China and India, did not align with Defendants’ “Fresh and Regional

Ingredients” Misleading Packaging Claim. Defendants nonetheless purchased palatants and

vitamins from China and turmeric from India.

                                                   23
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 27 of 61 PageID #:560




       94.    Despite Defendants’ knowledge that the Contaminated Cat Food contained a

material amount of non-regional ingredients, Defendants negligently, and/or knowingly sold the

Contaminated Cat Food while misleadingly omitting that the Contaminated Cat Food contained

numerous ingredients from non-regional suppliers. Defendants’ misleading omission as to the

presence of non-regional ingredients on the Contaminated Cat Food packaging was intended to

induce and deceive consumers to purchase the Contaminated Cat Food at premium prices.

       95.    Defendants’ “Fresh Regional Ingredients” packaging claim was misleading, in part,

because Defendants regularly used non-regional ingredients that are internationally sourced.

       96.    Defendants’ use of undisclosed imported meat ingredients was also deceiving to

consumers because these imported ingredients were frozen, and thus, was misleading in that it was

not consistent with Defendants’ “Fresh Regional Ingredients” packaging claim.

       D.     BPA

       97.    Defendants knew or should have known that the Contaminated Cat Food contained

and/or had a material risk of containing BPA. Defendants also knew or should have known that

the Contaminated Cat Food should have been tested for BPA to conform to the Misleading

Packaging Claims.

       98.    Defendants knew or should have known that consumers paid Defendants premium

prices for the Contaminated Cat Food because consumers expected that Defendants would exceed

food standards regarding the exclusion of unnatural and non-nutritious contaminants, such as BPA.

       99.    Defendants knew or should have known that consumers expected Defendants to

have sufficient BPA testing for the Contaminated Cat Food and to provide the appropriate

disclosures regarding the presence of BPA.




                                               24
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 28 of 61 PageID #:561




       100.    Defendants did not monitor or test for BPA in the Contaminated Cat Food.

Defendants did not schedule any BPA testing on the Contaminated Cat Food or any of the

ingredients and packaging used in the Contaminated Cat Food.

       101.    Through their Misleading Packaging Claims, Defendants conveyed to consumers

that the Contaminated Cat Food, and the ingredients used to make the Contaminated Cat Food,

were natural and nutritious, and thus, would not contain and/or have a material risk of containing

unnatural, non-nutritious contaminants like BPA.

       102.    Defendants’ Biologically Appropriate™ packaging claim was misleading. The

Contaminated Cat Food was not Biologically Appropriate™ because it contained and/or had a

material risk of containing BPA, an unnatural, non-nutritious contaminant.

       103.    Defendants’ “Fresh Regional Ingredients” packaging claim was misleading.

Defendants’ use of non-fresh, rendered ingredients exposed the Contaminated Cat Food to

containing and/or the material risk of containing BPA. Furthermore, “Fresh Regional Ingredients”

was misleading because fresh ingredients, among other reasons alleged herein, do not contain

BPA, an unnatural, non-nutritious contaminant.

       104.    Defendants’ Misleading Packaging Claims were also deceptive due to Defendants’

misrepresentations that the Contaminated Cat Food “Deliver[s] Nutrients Naturally.” Reasonable

consumers would not expect that the Contaminated Cat Food contained and/or had a material risk

of containing BPA, which was a non-nutritious and unnatural contaminant that did not deliver

nutrients naturally.

       105.    Defendants also misleadingly omitted from their packaging that the Contaminated

Cat Food contained and/or had a material risk of containing BPA. Defendants also misleadingly

omitted from the Contaminated Cat Food packaging that Defendants did not test the Contaminated

Cat Food or the ingredients used in the Contaminated Cat Food for BPA.

                                               25
     Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 29 of 61 PageID #:562




        E.     Pentobarbital—Red Meat Diets

        106.   Defendants knew or should have known that their packaging claims for their Red

Meat diets were misleading to consumers because Defendants failed to monitor and test their

ingredients and Contaminated Cat Food for the presence of pentobarbital and/or the material risk

of containing pentobarbital.11

               1.      Pentobarbital Was a Well-Known Risk

        107.   Pentobarbital is a Class II controlled substance. There is no safe or set level for

pentobarbital in cat food. If pentobarbital is present in cat food, the cat food is adulterated.

        108.   The ingestion of pentobarbital by a cat can lead to adverse health issues, including:

tyalism (salivation); emesis (vomiting); stool changes (soft to liquid stools, blood, mucus, urgency,

explosive nature, etc.); hyporexia (decreased appetite); lethargy/depression; neurologic

abnormalities (tremor, seizure, vocalization, unusual eye movements); ataxia (difficulty walking);

collapse; coma; and death.

        109.   According to the FDA, cat food manufacturers, such as Defendants, were

responsible for taking appropriate and responsible steps to ensure that their Contaminated Cat Food

and ingredients did not contain pentobarbital, such as verifying the safety and source of their

ingredients and raw materials.

        110.   Defendants knew or should have known that rendered ingredients, including beef

tallow, had a material risk of containing pentobarbital.

        111.   Beef tallow is a rendered ingredient that is not fresh, but rather a liquid ingredient

that should be derived from the fat of healthy, slaughtered cows.



11
  “Red Meat” diets refers to Acana Appalachian Ranch, Acana Heritage Red Meats, and Orijen Regional
Red.


                                                  26
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 30 of 61 PageID #:563




       112.    Defendants purchased their beef tallow from third party suppliers. For example,

Defendants purchased hundreds of thousands of pounds of beef tallow from a large rendered

ingredient supplier (“Tallow Supplier”) from August 2016 to May 2018.

       113.    Defendants considered beef tallow to be a high-risk ingredient. Defendants’

internal policies generally required annual audits for high-risk ingredient suppliers.

       114.    Defendants were on notice as to the material risk of pentobarbital because they

knew that other pet food companies experienced problems and recalls associated with the use of

ingredients that were adulterated with pentobarbital.

               2.      Failure to Monitor

       115.    Defendants’ used beef tallow (fat) in their Red Meat diets. The following is an

example of Defendants’ ingredient panel for Orijen Regional Red:




       116.    Defendants failed to properly monitor and audit Tallow Supplier regarding the

material risk of pentobarbital adulteration in their beef tallow.




                                                 27
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 31 of 61 PageID #:564




       117.      Since 2016, Tallow Supplier handled condemned carcasses. Tallow Supplier had

a standard operating procedure that outlined its protocol to segregate condemned carcasses from

the raw materials that were used to create Defendants’ beef tallow.

       118.      Defendants never verified that Tallow Supplier’s standard operating procedure

effectively segregated condemned carcasses and/or other undesirable raw materials, such as

pentobarbital, from Defendants’ beef tallow.

       119.      Defendants never tested the beef tallow they used from Tallow Supplier to confirm

that pentobarbital and/or euthanized animal carcasses were excluded.

       120.      Defendants knew or should have known that Tallow Supplier’s practice of handling

raw materials from condemned animal carcasses that were not fit for slaughter increased the

likelihood that Tallow Supplier’s beef tallow contained undesirable raw materials, including

pentobarbital.

       121.      Defendants did not follow their policy of annually auditing high-risk ingredient

suppliers. Defendants did not conduct any audits for Tallow Supplier in 2016 or 2017, even though

Defendants considered Tallow Supplier to be a high-risk ingredient supplier.

       122.      Despite the news of recent pentobarbital recalls, Defendants did not require any

additional quality control safeguards to confirm, test, or verify that Tallow Supplier was effectively

preventing Defendants’ beef tallow from becoming adulterated with pentobarbital. As mentioned

above, Defendants instead ignored internal requests to do so.

       123.      When Defendants finally audited Tallow Supplier in early 2018, Defendants

observed that other raw materials and products were spilled and built up on the floors and

equipment. Defendants’ observations indicated that Tallow Supplier’s segregation protocol was

ineffective.




                                                 28
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 32 of 61 PageID #:565




       124.    Defendants did not request any corrective action from a Tallow Supplier.

Defendants acknowledged that follow-up corrective actions after Quality Assurance audits was

one of their weaknesses.

               3.       Material Risk of Pentobarbital Ignored for Years

       125.    Defendants knew or should have known that Tallow Supplier’s manufacturing

process and quality assurance practices failed to effectively screen and prevent their beef tallow

and Contaminated Cat Food from containing pentobarbital.

       126.    Tallow Supplier conducted additional testing on their own and found that their beef

tallow tested positive for pentobarbital in November 2017, January 2018, and February 2018.

During this same time period, Defendants purchased approximately 282,000 pounds of beef tallow

from Tallow Supplier.

       127.    Defendants have not taken any steps to test, verify, or confirm that earlier shipments

of beef tallow from Tallow Supplier did not contain any pentobarbital.

       128.    Defendants have also not tested any of the Contaminated Cat Food they

manufactured from November 2017 to February 2018 that used Tallow Supplier’s beef tallow as

an ingredient to determine to whether the Contaminated Cat Food contained pentobarbital.

       129.    Defendants have never disclosed that the Contaminated Cat Food that used Tallow

Supplier’s beef tallow was at risk of pentobarbital contamination for years.

               4.       Failure to Disclose or Recall Adulterated Red Meat Diets

       130.    On May 7, 2018, government agencies notified Defendants that beef tallow shipped

by Tallow Supplier to Defendants’ DogStar kitchen had tested positive for pentobarbital.

       131.    By this point, Defendants had already produced over 1.7 million pounds of finished

kibble that used pentobarbital adulterated tallow as an ingredient.




                                                29
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 33 of 61 PageID #:566




       132.      Defendants also used over 10,000 pounds of regrinds that contained pentobarbital

as an ingredient in the Contaminated Cat Food.

       133.      Defendants estimated that the Red Meat diets that used the adulterated beef tallow

as an ingredient contained pentobarbital at levels of up to 3.4 ppb.

       134.      Defendants knew or should have known that the FDA did not tolerate any amount

of pentobarbital in cat food. The FDA has zero tolerance for any pentobarbital in cat food.

       135.      Despite estimating that pentobarbital was present in their Red Meat diets,

Defendants did not recall any of the affected Red Meat diets that were already in retail markets.

       136.      While Defendants retrieved much of their Contaminated Cat Food, Defendants

allowed over 100,000 pounds to remain in retail stores despite knowing that it contained some

level of pentobarbital.     Defendants also sold cat food that used over 10,000 pounds of

pentobarbital-contaminated regrinds as an ingredient.

       137.      Defendants never disclosed to consumers that they purchased Red Meat diets in

retail stores that contained some level of pentobarbital or containing pentobarbital contaminated

regrinds.

       138.      Defendants refused to offer any refund to consumers who purchased the Red Meat

diets that contained pentobarbital.

       139.      In November 2018, Defendants filed a lawsuit against Tallow Supplier for damages

from the pentobarbital incident in 2018.

       140.      Defendants sued Tallow Supplier for contaminating their finished kibble to

pentobarbital.    Defendants argued that Tallow Supplier was liable because they failed to

immediately disclose to Defendants that their beef tallow contained pentobarbital.

       141.      Defendants knew or should have known that they should have disclosed the

presence of and/or material risk of containing pentobarbital in their beef tallow. At the same time,

                                                 30
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 34 of 61 PageID #:567




Defendants also assert that they did not need to disclose the presence of pentobarbital in the

Contaminated Cat Food to consumers.

               5.      Undisclosed Pentobarbital Risk Was Misleading

       142.    Despite Defendants’ knowledge that the Contaminated Cat Food contained and/or

had a material risk of containing pentobarbital, Defendants negligently, and/or knowingly sold the

Contaminated Cat Food while misleadingly omitting that the Contaminated Cat Food contained

and/or had a material risk of containing or being adulterated by pentobarbital. Defendants’

misleading omission as to the presence and/or risk of containing or being adulterated by

pentobarbital on the Contaminated Cat Food packaging was intended to induce and deceive

consumers to purchase the Contaminated Cat Food at premium prices.

       143.    Defendants’ Biologically Appropriate™ and “Fresh Regional Ingredients”

packaging claims were also misleading based on the presence and/or risk of pentobarbital.

Pentobarbital is a dangerous, unnatural poison that is not Biologically Appropriate™. Defendants’

Contaminated Cat Food was contaminated with pentobarbital only because Defendants used beef

tallow, a non-fresh ingredient that did not conform to their “Fresh Regional Ingredient”

representations.

       144.    Defendants’ Misleading Packaging Claims were also deceptive due to Defendants’

misrepresentations that the Contaminated Cat Food would “Deliver[] Nutrients Naturally.”

Reasonable consumers would not expect that the Contaminated Cat Food contained and/or had a

material risk of containing pentobarbital, which was a non-nutritious and unnatural contaminant

that did not deliver nutrients naturally.




                                               31
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 35 of 61 PageID #:568




IV.    MISLEADING PACKAGING CLAIMS AND OMISSIONS MISLED AND
       DECEIVED CUSTOMERS

       145.     Defendants’ Misleading Packaging Claims and omissions were misleading to

consumers because the Contaminated Cat Food contained and/or had a material risk of containing

a material amount of non-conforming ingredients and contaminants.

       146.     The following generally summarizes the Misleading Packaging Claims and

omissions that Defendants negligently or intentionally used to mislead and deceive reasonable

consumers:

              Packaging Claims                  Acana                        Orijen


              “Deliver[] Nutrients                 ✔
                  Naturally”
         Biologically Appropriate™                 ✔                           ✔

               “Fresh Regional                     ✔                           ✔
                Ingredients”

       147.     Reasonable consumers, like Plaintiff, paid Defendants’ premium prices for the

Contaminated Cat Food because the consumers reasonably relied on the accuracy of Defendants’

Misleading Packaging Claims and omissions.

       148.     Reasonable consumers, like Plaintiff and other Class Members, considered the

above Misleading Packaging Claims and omissions to be material to their decision to purchase

Defendants’ Contaminated Cat Food.

       149.     Defendants knew or should have known that the Contaminated Cat Food contained

and/or had a material risk of containing ingredients and contaminants that were non-conforming

to these packaging claims. Defendants also intentionally omitted any reference to the inclusion

and/or material risk of containing Heavy Metals; regrind ingredients; BPA; and/or pentobarbital

on the Contaminated Cat Food packaging.


                                              32
     Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 36 of 61 PageID #:569




        150.   Defendants knew or should have known that consumers would consider these non-

conformances with their packaging claims to be a material consideration when purchasing

Defendants’ Contaminated Cat Food.

        151.   A reasonable consumer would not have paid Defendants’ premium prices had they

known that the Contaminated Cat Food contained and/or had a material risk of containing the non-

conforming ingredients and contaminants alleged herein.

        152.   Furthermore, many reasonable consumers would have refused to purchase the

Contaminated Cat Food entirely if they had known that the Contaminated Cat Food contained

and/or had a material risk of containing a material amount of the non-conforming ingredients and

contaminants, as alleged herein.

        153.   As a result of these false or Misleading Packaging Claims and misleading

omissions, consumers, like Plaintiff, suffered substantial financial losses by overpaying premium

prices for the Contaminated Cat Food that did not conform to their Misleading Packaging Claims,

as alleged herein.

V.      DEFENDANTS’ MISLEADING PACKAGING CLAIMS AND RELATED
        OMISSIONS VIOLATED ILLINOIS LAWS

        154.   Illinois laws were designed to ensure that a company’s packaging claims and

representations about its products were truthful and accurate.

        155.   Defendants violated Illinois laws by negligently, recklessly, and/or intentionally

misrepresenting that the Contaminated Cat Food conformed to the following packaging claims:

               (a)    “Delivering Nutrients Naturally”;

               (b)    Biologically Appropriate™; and

               (c)    “Fresh Regional Ingredients.”




                                                33
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 37 of 61 PageID #:570




       156.    Defendants also owed consumers a legal duty to disclose that the Contaminated Cat

Food contained and/or had a material risk of containing pentobarbital, regrinds, refreshed

ingredients, expired ingredients, regrinds that contained pentobarbital, a material amount of non-

regional ingredients, insufficient heavy metal testing, and/or other ingredients and contaminants

that did not conform to Defendants’ Misleading Packaging Claims.

       157.    Defendants’ marketing and advertising campaign on its packaging was sufficiently

lengthy in duration, and widespread in dissemination, that it would be unrealistic to require

Plaintiff to plead reliance upon each advertised misrepresentation.

       158.    Defendants’ deceptive packaging practices implicated the public as consumers

because Defendants directed their misrepresentations at the market generally.

       159.    Defendants engaged in this long-term advertising campaign to convince potential

customers that they should pay Defendants a price premium for the Contaminated Cat Food

because consumers expected that Defendants used ingredients that conformed to all of their

packaging claims and effectively prevented the inclusion of non-nutritious and unnatural

contaminants and ingredients through regular monitoring, testing, and screening.

VI.    CONSUMER RELIANCE WAS REASONABLE AND FORESEEABLE

       160.    Plaintiff reasonably relied upon the Misleading Packaging Claims alleged herein

when he made his decision to purchase the Contaminated Cat Food.

       161.    Any reasonable consumer would consider the packaging and labeling of a cat food

product (as well as the other false and/or misleading representations alleged herein) when deciding

whether to purchase said cat food.

       162.    Consumers reasonably relied upon Defendants’ Misleading Packaging Claims as

objective statements that communicated, represented, and advertised that the Contaminated Cat

Food had specific product characteristics.

                                                34
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 38 of 61 PageID #:571




       163.   Plaintiff, along with other reasonable consumers, reasonably interpreted and relied

upon Defendants’ Misleading Packaging Claim of Biologically Appropriate™ to mean that the

Contaminated Cat Food did not contain biologically inappropriate, unnatural, or non-nutritious

ingredients and contaminants.

       164.   Plaintiffs’ reliance and interpretation that the Contaminated Cat Food did not

contain a material amount of non-fresh and non-regional ingredients based on Defendants’

marketing of “Fresh Regional Ingredients,” was also reasonable because Defendants packaging

repeatedly advertised and emphasized this marketing claim.

       165.   Plaintiffs’ reliance and interpretation that the Contaminated Cat Food contained a

material amount of “Fresh Regional Ingredients” was also reasonable because Defendants’

packaging repeatedly advertised and emphasized this marketing claim.

       166.   As discussed above, Defendants foresaw Plaintiffs’ reliance on their Misleading

Packaging Claims. Defendants designed their packaging claims to target and induce reasonable

consumers, like Plaintiff, to pay premium prices for the Contaminated Cat Food based on

Defendants’ Misleading Packaging Claims.

VII.   DEFENDANTS’ KNOWLEDGE OF THE MISREPRESENTATIONS AND
       THEIR MATERIALITY

       167.   Defendants had exclusive knowledge of the physical and chemical makeup and

formula of the Contaminated Cat Food and ingredients, including whether any of the Contaminated

Cat Food contained and/or had a risk of containing a material amount of non-conforming

ingredients and contaminants.

       168.   Defendants also had exclusive knowledge of their suppliers, including where the

ingredients were sourced, how the ingredients arrived, whether the ingredients were frozen, the




                                              35
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 39 of 61 PageID #:572




quality of received ingredients, and whether any of the supplied ingredients contained and/or had

a material risk of containing Heavy Metals, salmonella, and/or pentobarbital.

       169.    Furthermore, Defendants had exclusive knowledge as to the details of the

Contaminated Cat Food formulas and ingredient supply chains and the common practices of using

undisclosed non-fresh and non-regional ingredients.

       170.    Defendants also had exclusive knowledge as to their use of millions of pounds of

regrinds as an ingredient in the Contaminated Cat Food.

VIII. DEFENDANTS ACTED NEGLIGENTLY AND/OR INTENTIONALLY TO
      MISLEAD CONSUMERS

       171.    Defendants acted intentionally to hide the true quality and composition of the

Contaminated Cat Food. Defendants willingly misrepresented and failed to disclose to consumers

that these diets contained and/or had a material risk of containing Heavy Metals and BPA;

numerous undisclosed non-fresh ingredients and non-regional ingredients, including regrinds;

and/or being manufactured with ingredients that contain pentobarbital.

       172.    Defendants did so despite knowing that the presence and/or material risk of the

presence of these risks and non-conforming ingredients in the Contaminated Cat Food was material

to a reasonable consumer. Defendants knew that consumers trusted and relied on Defendants to

ensure that the Contaminated Cat Food did not contain any ingredients and contaminants that did

not conform to Misleading Packaging Claims.

                             CLASS ACTION ALLEGATIONS

       173.    Plaintiff brings this action individually and on behalf of the following Class

pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:




                                               36
     Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 40 of 61 PageID #:573




        Class #1 (“Main Class”): All persons who reside in the State of Illinois who, from July 1,

        2014 to the present, purchased the Contaminated Cat Food products12 in the State of Illinois

        for household or business use, and not resale.

        Subclass #1 (“Orijen Class”): All persons who reside in the State of Illinois who, from

        July 1, 2014 to the present, purchased Orijen Contaminated Cat Food products13 in the

        State of Illinois for household or business use, and not resale.

        Subclass #2 (“Acana Regionals Class”): All persons who reside in the State of Illinois

        who, from July 1, 2014 to the present, purchased Acana Regionals Contaminated Cat Food

        products14 in the State of Illinois for household or business use, and not resale.




12
   Specifically, the Main Class represents consumers that purchased: (a) Acana Regionals Appalachian
Ranch with Red Meats and Freshwater Catfish Dry Cat Food; (b) Acana Regionals Grasslands with Lamb,
Trout, and Game Bird Dry Cat Food; (c) Acana Regionals Meadowland with Poultry, Freshwater Fish, and
Eggs Dry Cat Food; (d) Acana Regionals Pacifica with Herring, Pilchard, Flounder, Hake, and Rockfish
Dry Cat Food; (e) Acana Regionals Wild Atlantic New England Fish and Fresh Greens Dry Cat Food; (f)
Orijen Cat and Kitten Dry Cat Food; (g) Orijen Regional Red Angus Beef, Wild Boar, Goat, Lamb, Pork,
Mackerel Dry Cat Food; (h) Orijen Six Fish New England Mackerel, Herring, Flounder, Redfish, Monkfish,
Silver Hake Dry Cat Food; (i) Orijen Tundra Boer Goat, Wild Boar, Venison, Arctic Char, Free-Run Duck,
and Mutton; and (j) Orijen Fit and Trim Fresh Free-run Chicken and Turkey, Nest-Laid Eggs, and Wild-
Caught Fish.
13
  Specifically, the Orijen Class represents consumers that purchased: (a) Orijen Cat and Kitten Dry Cat
Food; (b) Orijen Regional Red Angus Beef, Wild Boar, Goat, Lamb, Pork, Mackerel Dry Cat Food; (c)
Orijen Six Fish New England Mackerel, Herring, Flounder, Redfish, Monkfish, Silver Hake Dry Cat Food;
(d) Orijen Tundra Boer Goat, Wild Boar, Venison, Arctic Char, Free-Run Duck, and Mutton; and (e) Orijen
Fit and Trim Fresh Free-run Chicken and Turkey, Nest-Laid Eggs, and Wild-Caught Fish.
14
  Specifically, the Acana Regionals Class represents consumers that purchased: (a) Acana Regionals
Appalachian Ranch with Red Meats and Freshwater Catfish Dry Cat Food; (b) Acana Regionals Grasslands
with Lamb, Trout, and Game Bird Dry Cat Food; (c) Acana Regionals Meadowland with Poultry,
Freshwater Fish, and Eggs Dry Cat Food; (d) Acana Regionals Pacifica with Herring, Pilchard, Flounder,
Hake, and Rockfish Dry Cat Food; and (e) Acana Regionals Wild Atlantic New England Fish and Fresh
Greens Dry Cat Food.




                                                  37
     Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 41 of 61 PageID #:574




        Subclass #3 (“Red Meat Class”): All persons who reside in the State of Illinois who, from

        August 2016 to the present, purchased a “Red Meat” diet15 that used beef tallow in the

        State of Illinois for household or business use, and not resale.

        174.     Excluded from the Class are the Defendants, any parent companies, subsidiaries,

and/or affiliates, officers, directors, legal representatives, employees, co-conspirators, all

governmental entities, and any judge, justice, or judicial officer presiding over this matter.

        175.     This action is brought and may be properly maintained as a class action. There is

a well-defined community of interests in this litigation and the members of the Class are easily

ascertainable.

        176.     The members in the proposed Class are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of the Class Members in a single action

will provide substantial benefits to the parties and Court.

        177.     Questions of law and fact common to Plaintiff and the Class include, but are not

limited to, the following:

                 (a)    whether Defendants owed a duty of care to Plaintiff and the Class;

                 (b)    whether Defendants knew or should have known that the Contaminated Cat

                        Food contained and/or had a material risk of containing Heavy Metals,

                        toxins, BPA; a material amount of non-fresh ingredients, a material amount

                        of non-regional ingredients, including regrinds, pentobarbital; and/or any

                        other ingredients or contaminants that did not conform to the packaging

                        claims;


15
  The Red Meat Class represents consumers that purchased: (a) Acana Regionals Appalachian Ranch with
Red Meats and Freshwater Catfish Dry Cat Food; (b) Orijen Regional Red Angus Beef, Wild Boar, Goat,
Lamb, Pork, Mackerel Dry Cat Food; and (c) Acana Heritage Red Meats.


                                                 38
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 42 of 61 PageID #:575




         (c)    whether Defendants failed to test the Contaminated Cat Food and

                ingredients for the presence of Heavy Metals, pentobarbital, toxins, BPA,

                and/or unnatural or other contaminants that did not conform to the

                packaging claims;

         (d)    whether Defendants wrongfully represented that the Contaminated Cat

                Food conformed to the following packaging claims: “Delivering Nutrients

                Naturally”; Biologically Appropriate™; and “Fresh Regional Ingredients.”

         (e)    whether Defendants wrongfully represented and continue to represent that

                Defendants hold the Contaminated Cat Food to higher, if not the highest

                standards, and exceed all consumer expectations and government

                requirements;

         (f)    whether Defendants wrongfully represented and continue to represent that

                Defendants tested the Contaminated Cat Food and ingredients for non-

                conforming contaminants, including, but not limited to, Heavy Metals

                and/or pentobarbital;

         (g)    whether Defendants wrongfully represented and continue to represent that

                the Contaminated Cat Food was natural, nutritious, and of a superior

                quality;

         (h)    whether Defendants’ representations in their warranties packaging and/or

                labeling are false, deceptive, and misleading;

         (i)    whether those representations are likely to deceive a reasonable consumer;

         (j)    whether a reasonable consumer would consider that the Contaminated Cat

                Food containing and/or having a material risk of containing the following

                ingredients or contaminants to be a material fact in purchasing cat food:

                                         39
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 43 of 61 PageID #:576




                Heavy Metals; BPA; a material amount of non-fresh ingredients, including

                regrinds; a material amount of non-regional ingredients; pentobarbital;

                and/or any other ingredients and contaminants that did not conform to the

                labels, packaging, advertising, and statements;

         (k)    whether Defendants had knowledge that the representations on the

                packaging of the Contaminated Cat Food were false, deceptive, and

                misleading;

         (l)    whether Defendants continue to disseminate those representations despite

                knowledge that the representations are false, deceptive, and misleading;

         (m)    whether Defendants’ representations and descriptions on the packaging of

                the Contaminated Cat Food was likely to mislead, deceive, confuse, or

                confound consumers acting reasonably;

         (n)    whether Defendants violated Illinois law;

         (o)    whether Defendants engaged in unfair trade practices;

         (p)    whether Defendants engaged in false advertising;

         (q)    whether Defendants committed fraud in utilizing the Misleading Packaging

                Claims;

         (r)    whether Defendants unjustly enriched themselves at consumers’ expense;

         (s)    whether Defendants’ had a duty to disclose the material omissions

                concerning the quality and nature of the Contaminated Cat Food and its

                ingredients;

         (t)    whether Plaintiff and the members of the Class are entitled to actual,

                statutory, and treble damages; and




                                         40
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 44 of 61 PageID #:577




                (u)    whether Plaintiff and members of the Class are entitled to declaratory and

                       injunctive relief.

       178.     Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiff individually and on behalf of the other Class Members. Identical

statutory violations and business practices and harms are involved. Individual questions, if any,

are not prevalent in comparison to the numerous common questions that dominate this action.

       179.     Plaintiff’s claims are typical of those of the Class Members because they are based

on the same underlying facts, events, and circumstances relating to Defendants’ conduct.

       180.     Plaintiff will fairly and adequately represent and protect the interests of the Class,

have no interests incompatible with the interests of the Class, and has retained counsel competent

and experienced in class action, consumer protection, and false advertising litigation.

       181.     Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Class is small such that, absent representative

litigation, it would be infeasible for members of the Class to redress the wrongs done to them.

       182.     Questions of law and fact common to the Class predominate over any questions

affecting only individual members of a Class.

       183.     As a result of the foregoing, class treatment is appropriate.

                                     CLAIMS FOR RELIEF

                                         COUNT I -
                        Fraud against Defendants on Behalf of the Class

       184.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       185.     Defendants falsely represented to Plaintiff and the Class that their Contaminated

Cat Food was:



                                                 41
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 45 of 61 PageID #:578




                (a)    Biologically AppropriateTM;

                (b)    “Fresh Regional Ingredients”; and

                (c)    “Delivering Nutrients Naturally.”

         186.   Defendants intentionally and knowingly made these misrepresentations to induce

Plaintiff and the Class Members to purchase their Contaminated Cat Food.

         187.   Defendants knew that their representations about the Contaminated Cat Food were

false in that the Contaminated Cat Food contain or have a material risk of containing levels of

Heavy Metals, toxins, pentobarbital, BPA, a material amount of non-regional and non-fresh

ingredients, and/or unnatural or other ingredients that do not conform to the labels, packaging,

advertising, and statements.      Defendants allowed their packaging, labels, advertisements,

promotional materials, and websites to intentionally mislead consumers, such as Plaintiff and the

Class.

         188.   Plaintiff and the Class relied on these misrepresentations and purchased the

Contaminated Cat Foods to their detriment. Given the deceptive manner in which Defendants

advertised, represented, and otherwise promoted the Contaminated Cat Food, the reliance by

Plaintiff and the members of the Class on Defendants’ misrepresentations was justifiable.

         189.   As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class

have suffered actual damages in that they have purchased Contaminated Cat Food that are worth

less than the price they paid and that they would not have purchased at all had they known of the

presence of heavy metals, toxins, pentobarbital, BPA, a material amount of non-regional and non-

fresh ingredients, and/or unnatural or other ingredients that do not conform to the labels,

packaging, advertising, and statements.

         190.   Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

attorneys’ fees, costs, and any other just and proper relief available under the laws.

                                                 42
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 46 of 61 PageID #:579




                                           COUNT II -
Violations of Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill. Comp.
                Stat. 505/1, et seq., Against Defendants on Behalf of the Class

       191.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       192.    The conduct described herein constitutes a violation of the Illinois Consumer Fraud

and Deceptive Business Practices Act, 815 Ill. Comp. Stat. 505/1, et seq. (hereinafter, “ICFA”).

       193.    Defendants’ deceptive conduct alleged herein violated the following provisions of

Illinois’ Consumer Protection Act:

               (a)    815 Ill. 505/2(a)(4), by negligently, recklessly, and/or intentionally using

                      deceptive representations or designations of geographic origin in

                      connection with its Contaminated Cat Food using the following misleading

                      packaging claims:

                      (1)     “Delivering Nutrients Naturally”;

                      (2)     Biologically Appropriate™; and

                      (3)     “Fresh Regional Ingredients.”

               (b)    815 Ill. 505/2(a)(7), by negligently, recklessly, and/or intentionally

                      representing that the Contaminated Cat Food were of a particular standard,

                      quality, or grade, when they were of another; and

               (c)    815 Ill. 505/2(a)(9), by negligently, recklessly, and/or intentionally

                      advertising the Contaminated Cat Food with intent not to sell them as

                      advertised.

       194.    Specifically, Defendants failed to disclose that the Contaminated Cat Food

contained and/or had a material risk of containing pentobarbital, regrinds, refreshed ingredients,

expired ingredients, regrinds that contained pentobarbital, a material amount of non-regional


                                                43
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 47 of 61 PageID #:580




ingredients and/or other ingredients and contaminants that did not conform to Defendants’

packaging claims and involved insufficient Heavy Metal testing,

        195.   Defendants intended for Plaintiff and the Class Members to rely on and accept as

true these advertisements and representations in deciding whether to purchase the Contaminated

Cat Food, and at what price.

        196.   Defendants’ misrepresentations, concealment, omissions, and other deceptive

conduct were likely to deceive consumers with respect to the Contaminated Cat Foods’ quality,

ingredients, and suitability for consumption by cats.

        197.   Defendants’ misrepresentations, concealment, omissions, and other deceptive

conduct were likely to cause consumers to purchase and/or overpay for the Contaminated Cat

Food.

        198.   Defendants’ deceptive trade practices were misleading and deceiving to Illinois

consumers because the Contaminated Cat Food contained and/or had a material risk of containing

the following non-conforming ingredients and contaminants:

               (a)    heavy metals;

               (b)    a material amount of non-regional ingredients;

               (c)    a material amount of non-fresh ingredients, including regrinds;

               (d)    BPA;

               (e)    pentobarbital; and/or

               (f)    any other ingredients or contaminants that do not conform to the packaging

                      claims.

        199.   Defendants’ deceptive trade practices significantly impacted the public.

        200.   Defendants’ misrepresentations, concealment, omissions, and other deceptive acts

occurred before Plaintiff and the Class decided to purchase the Contaminated Cat Food.

                                                44
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 48 of 61 PageID #:581




       201.    Defendants’ misrepresentations, concealment, omissions, and other deceptive

conduct did in fact deceive Plaintiff and the Class with respect to the Contaminated Cat Food

quality, ingredients, and suitability for consumption by cats.

       202.    Defendants’ misrepresentations, concealment, omissions, and other deceptive

conduct did in fact deceive and cause Plaintiff and the Class Members to purchase and/or overpay

for the Contaminated Cat Food. The facts misrepresented, concealed, or not disclosed by

Defendants with respect to the presence of Heavy Metals, pentobarbital, toxins, BPA, a material

amount of non-regional and non-fresh ingredients, and/or unnatural or other ingredients that do

not conform to the labels, packaging, advertising, warranties, and statements are material facts

because Plaintiff and any reasonable consumer would have considered those facts important in

deciding whether to purchase the Contaminated Cat Food, and at what price.

       203.    If Plaintiff and the Class Members had known that the Contaminated Cat Food did

not in fact match the quality and ingredients described above, they would not have paid the price

premium they paid for the Contaminated Cat Food.

       204.    If Plaintiff and the Class Members had known that the Contaminated Cat Food did

not in fact match the quality and ingredients described above, they would not have purchased the

Contaminated Cat Food at all.

       205.    As a result of Defendants’ conduct, Plaintiff and the Class Members have suffered

actual damages, and losses as described above as a result of Defendants’ deceptive business trade

practices.

       206.    As a direct and proximate result of the deceptive, misleading, unfair, and

unconscionable practices of the Defendants set forth above, Plaintiff and the Class Members are

entitled to actual damages, compensatory damages, penalties, attorneys’ fees, and costs, as set forth

in Section 10a of the ICFA.

                                                 45
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 49 of 61 PageID #:582




       207.     Defendants’ deceptive, misleading, unfair, and unconscionable practices set forth

above were done willfully, wantonly, and maliciously, entitling Plaintiff and the Class Members

to an award of punitive damages.

                                      COUNT III -
                   Unjust Enrichment Against Defendants Individually and
                                  on Behalf of the Class

       208.     Plaintiff realleges each and every allegation contained above, as though fully set

forth herein.

       209.     Substantial benefits have been conferred on Defendants by Plaintiff and the Class

through the purchase of the Contaminated Cat Food. Defendants knowingly and willingly

accepted and enjoyed these benefits.

       210.     Defendants either knew or should have known that the payments rendered by

Plaintiff were given and received with the expectation that the Contaminated Cat Food would have

the qualities, characteristics, ingredients, and suitability for consumption represented and

warranted by Defendants. As such, it would be inequitable for Defendants to retain the benefit of

the payments under these circumstances.

       211.     Defendants’ acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Defendants to retain the benefits without payment of the

value to Plaintiff and the Class.

       212.     Plaintiff and the Class are entitled to recover from Defendants all amounts

wrongfully collected and improperly retained by Defendants, plus interest thereon. Plaintiff and

the Class seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available under the laws.




                                                 46
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 50 of 61 PageID #:583




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, pray

for judgment against the Defendants as to each and every count, including:

       A.      An order declaring this action to be a proper class action, appointing Plaintiff and

their counsel to represent the Class, and requiring Defendants to bear the costs of class notice;

       B.      An order enjoining Defendants from selling the Contaminated Cat Food until the

Heavy Metals, pentobarbital, toxins, BPA, material amounts of non-regional and non-fresh

ingredients, and/or unnatural or other ingredients are removed or full disclosure of the risk or

and/or presence of such appear on all labels, packaging, and advertising;

       C.      An order enjoining Defendants from selling the Contaminated Cat Food in any

manner suggesting or implying that they are healthy, nutritious, superior quality, natural, and/or

unadulterated, and made with fresh and regional ingredients that were never outsourced;

       D.      An order requiring Defendants to engage in a corrective advertising campaign and

engage in any further necessary affirmative injunctive relief, such as recalling existing products;

       E.      An order awarding declaratory relief, and any further retrospective or prospective

injunctive relief permitted by law or equity, including enjoining Defendants from continuing the

unlawful practices alleged herein, and injunctive relief to remedy Defendants’ past conduct;

       F.      An order requiring Defendants to pay restitution to restore all funds acquired by

means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

act or practice, untrue or misleading advertising, or a violation of Illinois law, plus pre- and post-

judgment interest thereon;

       G.      An order requiring Defendants to disgorge or return all monies, revenues, and

profits obtained by means of any wrongful or unlawful act or practice;




                                                 47
   Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 51 of 61 PageID #:584




       H.      An order requiring Defendants to pay all actual and statutory damages permitted

under the counts alleged herein;

       I.      An order requiring Defendants to pay punitive damages on any count so allowable;

       J.      An order awarding attorneys’ fees and costs, including the costs of pre-suit

investigation, to Plaintiff and the Class; and

       K.      An order providing for all other such equitable relief as may be just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: June 17, 2020                             LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                                 By: /s/ Rebecca A. Peterson
                                                 ROBERT K. SHELQUIST, Pro Hac Vice
                                                 REBECCA A. PETERSON, Pro Hac Vice
                                                 100 Washington Avenue South, Suite 2200
                                                 Minneapolis, MN 55401
                                                 Telephone: (612) 339-6900
                                                 Facsimile: (612) 339-0981
                                                 E-mail: rapeterson@locklaw.com
                                                         rkshelquist@locklaw.com

                                                 WEXLER WALLACE LLP
                                                 KENNETH WEXLER
                                                 MARK TAMBLYN
                                                 UMAR SATTAR
                                                 MICHELLE PERKOVIC
                                                 55 West Monroe Street, Suite 3300
                                                 Chicago, IL 60603
                                                 Tel: (312) 346-2222
                                                 Fax: (312) 346-0022
                                                 E-mail: kaw@wexlerwallace.com
                                                         mjt@wexlerwallace.com
                                                         us@wexlerwallace.com
                                                         mp@wexlerwallace.com




                                                   48
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 52 of 61 PageID #:585




                                  WEXLER WALLACE LLP
                                  MARK T. TAMBLYN, Pro Hac Vice
                                  333 University Avenue, Suite 200
                                  Sacramento, CA 95825
                                  Tel: (916) 565-7692
                                  E-mail: mjt@wexlerwallace.com



                                  ROBBINS LLP
                                  KEVIN A. SEELY (199982)
                                  STEVEN M. MCKANY (271405)
                                  5040 Shoreham Place
                                  San Diego, CA 92122
                                  Telephone: (619) 525-3990
                                  Facsimile: (619) 525-3991
                                  E-mail: kseely@robbinsllp.com
                                          smckany@robbinsllp.com

                                  GUSTAFSON GLUEK, PLLC
                                  DANIEL E. GUSTAFSON, Pro Hac Vice
                                  KARLA M. GLUEK
                                  RAINA C. BORRELLI, Pro Hac Vice
                                  Canadian Pacific Plaza
                                  120 South 6th Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  Facsimile: (612) 339-6622
                                  E-mail: dgustafson@gustafsongluek.com
                                          kgluek@gustafsongluek.com
                                          rborrelli@gustafsongluek.com

                                  CUNEO GILBERT & LADUCA, LLP
                                  CHARLES J. LADUCA
                                  KATHERINE VAN DYCK
                                  4725 Wisconsin Ave NW, Suite 200
                                  Washington, DC 20016
                                  Telephone: 202-789-3960
                                  Facsimile: 202-789-1813
                                  E-mail: kvandyck@cuneolaw.com
                                          charles@cuneolaw.com




                                     49
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 53 of 61 PageID #:586




                                  LITE DEPALMA GREENBERG, LLC
                                  JOSEPH J. DEPALMA
                                  SUSANA CRUZ HODGE
                                  570 Broad Street, Suite 1201
                                  Newark, NJ 07102
                                  Telephone: (973) 623-3000
                                  E-mail: jdepalma@litedepalma.com
                                          scruzhodge@litedepalma.com

                                  ANDREWS DEVALERIO LLP
                                  GLEN DEVALERIO
                                  DARYL ANDREWS
                                  265 Franklin Street, Suite 1702
                                  Boston, MA 02110
                                  Telephone: (617) 936-2796
                                  E-mail: glen@andrewsdevalerio.com
                                          daryl@andrewsdevalerio.com

                                  POMERANTZ LLP
                                  GUSTAVO F. BRUCKNER
                                  SAMUEL J. ADAMS
                                  600 Third Avenue
                                  New York, New York 10016
                                  Telephone: (212) 661-1100
                                  E-mail: gfbruckner@pomlaw.com
                                          sjadams@pomlaw.com

                                  LITE DEPALMA GREENBERG, LLC
                                  KATRINA CARROLL
                                  KYLE A. SHAMBERG
                                  111 W. Washington Street, Suite 1240
                                  Chicago, IL 60602
                                  Telephone: (312) 750-1265
                                  E-mail: kcarroll@litedepalma.com
                                          kshamberg@litedepalma.com

                                  Attorneys for Plaintiff




                                     50
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 54 of 61 PageID #:587




                          Exhibit 1




                                     51
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 55 of 61 PageID #:588




         (a)    Acana Regionals Appalachian Ranch with Red Meats and Freshwater

                Catfish Dry Cat Food




         (b)    Acana Regionals Grasslands with Lamb, Trout, and Game Bird Dry Cat

                Food




                                       52
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 56 of 61 PageID #:589




         (c)    Acana Regionals Meadowland with Poultry, Freshwater Fish, and Eggs Dry

                Cat Food




         (d)    Acana Regionals Pacifica with Herring, Pilchard, Flounder, Hake, and

                Rockfish Dry Cat Food




                                        53
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 57 of 61 PageID #:590




         (e)    Acana Regionals Wild Atlantic New England Fish and Fresh Greens Dry

                Cat Food




         (f)    Orijen Cat and Kitten Dry Cat Food




                                       54
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 58 of 61 PageID #:591




         (g)    Orijen Regional Red Angus Beef, Wild Boar, Goat, Lamb, Pork, Mackerel

                Dry Cat Food




         (h)    Orijen Six Fish New England Mackerel, Herring, Flounder, Redfish,

                Monkfish, Silver Hake Dry Cat Food




                                      55
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 59 of 61 PageID #:592




         (i)    Orijen Tundra Boer Goat, Wild Boar, Venison, Arctic Char, Free-Run

                Duck, and Mutton




         (j)    Orijen Fit and Trim Fresh Free-run Chicken and Turkey, Nest-Laid Eggs,

                and Wild-Caught Fish




                                       56
Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 60 of 61 PageID #:593




                          Exhibit 2




                                     57
  Case: 1:18-cv-04347 Document #: 64 Filed: 06/17/20 Page 61 of 61 PageID #:594




                           arsenic ug   bpa ug per   cadmium     mercury     lead ug
Product Name                 per kg         kg       ug per kg   ug per kg    per kg
ACANA Regionals              385.00       141.50       32.60       9.40       418.10
Appalachian Ranch with
Red Meats and
Freshwater Catfish Dry
Cat Food
ACANA Regionals             405.80        139.00      39.50       14.30      407.60
Grasslands with Lamb,
Trout, and Game Bird
Dry Cat Food
ACANA Regionals             959.20        233.80      39.30       13.40      310.40
Meadowland with
Poultry, Freshwater Fish
and Eggs Dry Cat Food
ACANA Regionals             2504.50       173.60      79.30       48.80      34.00
Pacifica with Herring,
Pilchard, Flounder, Hake
& Rockfish Dry Cat
Food
ACANA Regionals Wild        3639.40       134.60      105.30      45.50      245.40
Atlantic New England
Fish and Fresh Greens
Dry Cat Food
ORIJEN Cat and Kitten       821.20        140.60      103.10      13.30      194.10
Dry Cat Food
ORIJEN Regional Red         1086.10       224.00      68.10       20.80      342.50
Angus Beef, Wild Boar,
Goat, Lamb, Pork,
Mackerel Dry Cat Food
ORIJEN Six Fish New         3187.50       135.20      154.80      54.10      42.00
England Mackerel,
Herring, Flounder,
Redfish, Monkfish,
Silver Hake Dry Cat
Food




                                           58
